



Exhibit 10.1


Vanguard Natural Resources, Inc.
2017 Management Incentive Plan


1.Purpose. The purpose of the Vanguard Natural Resources, Inc. 2017 Management
Incentive Plan is to further align the interests of participants with those of
the shareholders by providing incentive compensation opportunities tied to the
performance of the Common Stock (as defined below) and by promoting increased
ownership of the Common Stock by such individuals. The Plan is also intended to
advance the interests of the Company and its shareholders by attracting,
retaining and motivating key personnel upon whose judgment, initiative and
effort the successful conduct of the Company’s business is largely dependent, as
part of a management equity plan designed to comply with Regulation D or Rule
701, as applicable, promulgated under the Securities Act.
2.
Definitions. Wherever the following capitalized terms are used in the Plan, they
shall have the meanings specified below:

“Affiliate” shall mean any person that directly, or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with, the Company (within the meaning of the Exchange Act).


“Award” means an award of a Stock Option, Restricted Stock Award, Restricted
Stock Unit Award, or Other Award granted under the Plan.
“Award Agreement” means an agreement entered into between the Company and a
Participant setting forth the terms and conditions of an Award granted to a
Participant, as provided in Section 12.1 hereof.
“Board” means the Board of Directors of the Company.
“Cause” shall have the meaning set forth in Section 10.2(b) hereof.
“Code” means the United States Internal Revenue Code of 1986, as amended,
together with the applicable regulations thereunder.
“Committee” means the Compensation Committee of the Board, or such other
committee of the Board appointed by the Board to administer the Plan, or the
full Board if no such committee is appointed.
“Common Stock” means the common stock of the Company (par value $.01 per share).
 
“Company” means Vanguard Natural Resources, Inc. and any successor thereto.





--------------------------------------------------------------------------------




“Date of Grant” means the date on which an Award under the Plan is granted by
the Committee, or such later date as the Committee may specify to be the
effective date of an Award.
“Disability” means, unless otherwise provided in an Award Agreement or as set
forth in an employment agreement between a Participant and the Company, a
Participant being considered “disabled” within the meaning of Section 409A of
the Code.
“Effective Date” means August 9, 2017.
“Eligible Person” means any person who is an employee, director, or consultant
of the Company or any of its Subsidiaries.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“Fair Market Value” of a share of Common Stock shall be the fair market value of
such share as reasonably determined by the Committee in its good-faith
discretion, and to the extent deemed appropriate by the Committee, based upon a
recent transaction price per share or third-party valuation of the Common Stock
and, to the extent necessary, shall be determined in a manner consistent with
Section 409A of the Code; provided that, following an IPO, the “Fair Market
Value” shall be the closing trading price of a share of Common Stock on the
grant date.
“Incentive Stock Option” means a Stock Option granted under Section 6 hereof
that is intended to meet the requirements of Section 422 of the Code.
“IPO” means the first underwritten public offering of the Common Stock covering
the offer and sale of Common Stock for the account of the Company underwritten
by a reputable nationally recognized underwriter pursuant to which the Common
Stock will be quoted or listed on a nationally-recognized securities exchange.
“Nonqualified Stock Option” means a Stock Option granted under Section 6 hereof
that is not an Incentive Stock Option.
“Other Award” means any right granted pursuant to Section 9 hereof which is (i)
not an Award described in Sections 6 through 8 hereof, and (ii) an Award of
Common Stock or an Award denominated or payable in, valued in whole or in part
by reference to, or otherwise based on or related to, Common Stock (including,
without limitation, securities convertible into Common Stock), as deemed by the
Committee to be consistent with the purposes of the Plan.
“Participant” means any Eligible Person who holds an outstanding Award under the
Plan.
“Person” means an individual, partnership, corporation, unincorporated
organization, joint stock company, limited liability company, trust, joint
venture or other legal entity, or a governmental agency or political subdivision
thereof.


- 2 -



--------------------------------------------------------------------------------




“Plan” means the Vanguard Natural Resources, Inc. 2017 Management Incentive Plan
as set forth herein, effective as provided in Section 14.1 hereof and as may be
amended and/or restated from time to time.
“Qualified Liquidity Event” or “QLE” means the consummation of a transaction or
series of related transactions in which either:
(a)
one Person (or more than one Person acting as a group) acquires beneficial
ownership of stock of the Company that, together with the stock held by such
Person or group, constitutes more than 50% of the total fair market value or
total voting power of the stock of the Company;

(b)
a majority of the members of the Board are replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the Board before the date of appointment or election; or

(c)
one Person (or more than one Person acting as a group), acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition) assets from the Company that have a total gross fair market value
equal to or more than 40% of the total gross fair market value of all of the
assets of the Company immediately before such acquisition(s).

“Restricted Stock Award” means a grant of shares of Common Stock to an Eligible
Person under Section 7 hereof that are issued subject to such vesting and
transfer restrictions as the Committee shall determine, and such other
conditions, as are set forth in the Plan and the applicable Award Agreement.
“Restricted Stock Unit Award” means a grant of a right to receive shares of
Common Stock (or other consideration based on the value of shares of Common
Stock) to an Eligible Person under Section 8 hereof that are issued subject to
such vesting and transfer restrictions as the Committee shall determine, and
such other conditions, as are set forth in the Plan and the applicable Award
Agreement.
“Securities Act” means the United States Securities Act of 1933, as amended.
“Service” means a Participant’s service as an employee, director, consultant of
the Company or any of its Subsidiaries, as applicable.
“Stock Option” means a grant to an Eligible Person under Section 6 hereof of an
option to purchase shares of Common Stock at such time and price, and subject to
such conditions, as are set forth in the Plan and the applicable Award
Agreement.
“Subsidiary” means an entity (whether or not a corporation) that is wholly or
majority owned or controlled, directly or indirectly, by the Company, or any
other Affiliate of the Company that is so designated, from time to time, by the
Committee, during the period of such affiliated status; provided, however, that
with respect to Incentive Stock Options, the term “Subsidiary” shall include
only an entity that qualifies under Section 424(f) of the Code as a “subsidiary
corporation” with respect to the Company.


- 3 -



--------------------------------------------------------------------------------




3.
Administration.

1.1    Delegation. The Plan shall be administered by the Committee. The
Committee shall have the right, from time to time, to delegate to one or more
officers of the Company the authority of the Committee to grant and determine
the terms and conditions of Awards granted under the Plan, subject to the
requirements of applicable law and such other limitations as the Committee shall
determine. The Committee shall also be permitted to delegate, to any appropriate
officer or employee of the Company, responsibility for performing certain
ministerial functions under the Plan. In the event that the Committee’s
authority is delegated to officers or employees in accordance with the
foregoing, all provisions of the Plan relating to the Committee shall be
interpreted in a manner consistent with the foregoing by treating any such
reference as a reference to such officer or employee for such purpose. Any
action undertaken in accordance with the Committee’s proper delegation of
authority hereunder shall have the same force and effect as if such action was
undertaken directly by the Committee and shall be deemed for all purposes of the
Plan to have been taken by the Committee.
3.2    Committee Authority. The Committee shall have such powers and authority
as may be necessary or appropriate for the Committee to carry out its functions
as described in the Plan. Subject to the express limitations of the Plan, the
Committee shall have authority in its discretion to determine the Eligible
Persons to whom, and the time or times at which, Awards may be granted, the
number and type of shares or units subject to each Award, the purchase price of
an Award (if any), the time or times at which an Award will become vested,
exercisable or payable, the performance criteria, performance goals and other
conditions of an Award, the duration of the Award, and all other terms of the
Award. Subject to the terms of the Plan, the Committee shall have the authority
to amend the terms of an Award in any manner that is not inconsistent with the
Plan, provided that no such action shall materially adversely affect the rights
of a Participant with respect to an outstanding Award without the Participant’s
consent. The Committee shall also have discretionary authority to interpret the
Plan, to make all factual determinations under the Plan, and to make all other
determinations necessary or advisable for Plan administration, including,
without limitation, to correct any defect, to supply any omission or to
reconcile any inconsistency in the Plan or any Award Agreement hereunder. The
Committee may prescribe, amend, and rescind rules and regulations relating to
the Plan. The Committee’s determinations under the Plan need not be uniform and
may be made by the Committee selectively among Participants and Eligible
Persons, whether or not such persons are similarly situated. The Committee
shall, in its discretion, consider such factors as it deems relevant in making
its interpretations, determinations and actions under the Plan including,
without limitation, the recommendations or advice of any officer or employee of
the Company or such attorneys, consultants, accountants or other advisors as the
Committee may select. All interpretations, determinations, and actions by the
Committee shall be final, conclusive, and binding upon all parties.
3.3    Liability & Indemnification. The Committee or its designee shall not be
liable for any action or determination made in good faith with respect to the
Plan or any Award issued hereunder. The Company will indemnify and defend the
Committee or its designee to the maximum extent permitted by law for all actions
taken on behalf of the Company with respect to the Plan.


- 4 -



--------------------------------------------------------------------------------




4.
Shares Subject to the Plan.

4.1    Number of Shares Reserved. Subject to adjustment pursuant to Section 4.2
hereof, the maximum number of shares of Common Stock which may be issued under
all Awards granted to Participants under the Plan shall be 2,233,333. Subject to
adjustment as provided in Section 4.2 hereof: (a) the maximum number of shares
of Common Stock with respect to which Incentive Stock Options may be granted
under the Plan shall be 111,666 shares; (b) unless otherwise determined by the
Committee, the maximum number of shares of Common Stock with respect to which
Awards may be granted to any single Participant in respect of any single
calendar year (including, without limitation, as a portion of any applicable
performance period) shall be 111,666 shares; and (c) the maximum number of
shares of Common Stock with respect to which Awards may be granted to any single
non-employee member of the Board in any single calendar year (including, without
limitation, as a portion of any applicable performance period) shall be 44,666
shares.
4.2    Adjustments. If there shall occur any change with respect to the
outstanding shares of Common Stock by reason of any recapitalization,
reclassification, stock dividend, extraordinary cash or stock dividend, stock
split, reverse stock split, or other distribution or payment with respect to the
shares of Common Stock or any merger, reorganization, consolidation,
combination, spin-off, or other similar corporate change, or any other change
affecting the Common Stock the Committee shall, in the manner and to the extent
it considers in good faith to be equitable to the Participants and consistent
with the terms of the Plan, cause an adjustment to be made to (a) the number and
kind of shares or units subject to Awards under the Plan pursuant to Section 4.1
hereof, (b the number and kind of shares of Common Stock or other rights
(including, without limitation, cancellation of the awards in exchange for a
cash payment or awarding cash payments to holders of such Awards) subject to
then outstanding Awards, (c) the exercise price or base price for each share or
other right subject to then outstanding Awards, and (d) any other terms of an
Award that are affected by the event or change. Notwithstanding the foregoing,
(i) any such adjustments shall, to the extent necessary, be made in a manner
consistent with the requirements of Section 409A of the Code, and (ii) in the
case of Incentive Stock Options, any such adjustments shall, to the extent
practicable, be made in a manner consistent with the requirements of Section
424(a) of the Code.
4.3    Availability of Certain Shares. Any shares of Common Stock covered by an
Award granted under the Plan shall not be counted unless and until they are
actually issued and delivered to a Participant and, therefore, the total number
of shares of Common Stock available under the Plan as of a given date shall not
be reduced by shares of Common Stock relating to prior Awards that (in whole or
in part) have expired or have been forfeited or cancelled, and upon payment in
cash of the benefit provided by any Award, any shares of Common Stock that were
covered by such Award will be available for issue hereunder. For the avoidance
of doubt, the following shares of Common Stock shall again be made available for
delivery to Participants under the Plan: (A) shares of Common Stock not issued
or delivered as a result of the net settlement of an outstanding Stock Option,
(B) shares of Common Stock used to pay the exercise price or withholding taxes
related to an outstanding Award, (C) shares of Common Stock repurchased by the
Company using proceeds realized by the Company in connection with a
Participant’s exercise of a Stock Option, and (D) Shares of Common Stock
purchased by Participants for Fair Market Value.


- 5 -



--------------------------------------------------------------------------------




5.    Eligibility and Awards. Any Eligible Person may be selected by the
Committee to receive an Award and become a Participant under the Plan. The
Committee has the authority, in its discretion, to determine and designate from
time to time those Eligible Persons who are to be granted Awards, the types of
Awards to be granted, the number of shares of Common Stock subject to Awards to
be granted and the terms and conditions of such Awards consistent with the terms
of the Plan. In selecting Eligible Persons to be Participants, and in
determining the type and amount of Awards to be granted under the Plan, the
Committee shall consider any and all factors that it deems relevant or
appropriate.
1.    Stock Options.
6.1    Grant of Stock Options. A Stock Option may be granted to any Eligible
Person selected by the Committee. Subject to the provisions of Section 6.6
hereof and Section 422 of the Code, each Stock Option shall be designated, in
the discretion of the Committee, as an Incentive Stock Option or as a
Nonqualified Stock Option.
6.2    Exercise Price. The exercise price per share of a Stock Option shall not
be less than 100% of the Fair Market Value of the shares of Common Stock on the
Date of Grant. The Committee may, in its discretion, specify for any Stock
Option an exercise price per share that is higher than the Fair Market Value on
the Date of Grant.
6.3    Vesting of Stock Options. The Committee shall in its discretion prescribe
the time or times at which, or the conditions upon which, a Stock Option or
portion thereof shall become vested and/or exercisable. The requirements for
vesting and exercisability of a Stock Option may be based on the continued
Service of the Participant, on the attainment of specified performance goals or
on such other terms and conditions as approved by the Committee in its
discretion. The vesting and exercisability of a Stock Option may be accelerated
by, and may be dependent upon, in whole or in part, the occurrence of a
Qualified Liquidity Event.
6.4    Term of Stock Options. The Committee shall, in its discretion, prescribe
in an Award Agreement the period during which a vested Stock Option may be
exercised, provided, however, that the maximum term of a Stock Option shall be
ten years from the Date of Grant. A Stock Option may be earlier terminated as
specified by the Committee and set forth in an Award Agreement upon or following
the termination of a Participant’s Service with the Company or any Subsidiary.
6.5    Stock Option Exercise; Tax Withholding. Subject to such terms and
conditions as specified in an Award Agreement, a vested Stock Option may be
exercised in whole or in part at any time during the term thereof by notice in
the form required by the Company, together with payment of the aggregate
exercise price therefore, provided that arrangements satisfactory to the Company
have been made with respect to any applicable withholding tax, pursuant to
Section 13.4 hereof. Payment of the exercise price shall be made in one or more
of the following forms of payment at the election of the Participant: (i) in
cash or by cash equivalent acceptable to the Committee, (ii) to the extent
permitted by the Committee in its discretion, in shares of Common Stock, valued
at the Fair Market Value of such shares on the date of exercise, (iii) to the
extent permitted by the Committee in its discretion, by reduction in the number
of shares of Common Stock otherwise deliverable upon exercise of such Stock
Option with a Fair Market Value equal to


- 6 -



--------------------------------------------------------------------------------




the aggregate exercise price of such Stock Option at the time of exercise, (iv)
to the extent permitted by the Board in its discretion, by a combination of the
foregoing methods, or (v) by such other method as may be approved by the
Committee or set forth in the Award Agreement.
6.6    Additional Rules for Incentive Stock Options.
a)    Eligibility. An Incentive Stock Option may be granted only to an Eligible
Person who is considered an employee for purposes of Treasury Regulation
§1.421-7(h) with respect to the Company or any Subsidiary that qualifies as a
“subsidiary corporation” with respect to the Company for purposes of Section
424(f) of the Code.
b)    Annual Limits. No Incentive Stock Option shall be granted to a Participant
as a result of which the aggregate Fair Market Value (determined as of the Date
of Grant) of Common Stock with respect to which incentive stock options under
Section 422 of the Code are exercisable for the first time in any calendar year
under the Plan and any other stock option plans of the Company or any subsidiary
or parent corporation, would exceed $100,000, determined in accordance with
Section 422(d) of the Code. This limitation shall be applied by taking stock
options into account in the order in which they were granted.
c)    Termination of Employment. An Award of an Incentive Stock Option may
provide that such Stock Option may be exercised not later than three months
following termination of employment of the Participant with the Company and all
Subsidiaries, or not later than one year following a permanent and total
disability within the meaning of Section 22(e)(3) of the Code, as and to the
extent determined by the Committee to comply with the requirements of Section
422 of the Code.
d)    Other Terms and Conditions; Nontransferability. Any Incentive Stock Option
granted hereunder shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as are deemed necessary or desirable by
the Committee, which terms, together with the terms of the Plan, shall be
intended and interpreted to cause such Incentive Stock Option to qualify as an
“incentive stock option” under Section 422 of the Code. An Award Agreement for
an Incentive Stock Option may provide that such Stock Option shall be treated as
a Nonqualified Stock Option to the extent that certain requirements applicable
to “incentive stock options” under the Code shall not be satisfied. An Incentive
Stock Option shall by its terms be nontransferable other than by will or by the
laws of descent and distribution, and shall be exercisable during the lifetime
of a Participant only by such Participant.
e)    Disqualifying Dispositions. If shares of Common Stock acquired by exercise
of an Incentive Stock Option are disposed of within two years following the Date
of Grant or one year following the transfer of such shares to the Participant
upon exercise, the Participant shall, promptly following such disposition,
notify the Company in writing of the date and terms of such disposition and
provide such other information regarding the disposition as the Company may
reasonably require.
1.
Restricted Stock Awards.



- 7 -



--------------------------------------------------------------------------------




7.1    Grant of Restricted Stock Awards. A Restricted Stock Award may be granted
to any Eligible Person selected by the Committee. The Committee may require the
payment by the Participant of a specified purchase price in connection with any
Restricted Stock Award. The Committee may provide in an Award Agreement for the
payment of dividends and distributions to the Participant at such times as paid
to stockholders generally or at the times of vesting or other payment of the
Restricted Stock Award.
7.2    Vesting Requirements. The restrictions imposed on shares granted under a
Restricted Stock Award shall lapse in accordance with the vesting requirements
specified by the Committee in the Award Agreement. The requirements for vesting
of a Restricted Stock Award may be based on the continued Service of the
Participant, on the attainment of specified performance goals or on such other
terms and conditions as approved by the Committee in its discretion. The vesting
of a Restricted Stock Award may be accelerated by, and may be dependent upon, in
whole or in part, the occurrence of a Qualified Liquidity Event.
7.3    Rights as Shareholder. Subject to the foregoing provisions of the Plan
and the applicable Award Agreement, unless otherwise prohibited by applicable
law or determined by the Committee, the Participant shall have the rights of a
shareholder with respect to the shares granted to the Participant under a
Restricted Stock Award, including but not limited to the right to vote the
shares and receive all dividends in respect of shares and other distributions
paid or made with respect thereto. Any Common Stock or other securities or
payments received or payable as a dividend, distribution or otherwise will be
subject to the same restrictions as the underlying Restricted Stock Award.
7.4    Section 83(b) Election. If a Participant makes an election pursuant to
Section 83(b) of the Code with respect to a Restricted Stock Award, the
Participant shall reasonably promptly provide a copy to the Company. The
Committee may provide in an Award Agreement that the Restricted Stock Award is
conditioned upon the Participant’s making or refraining from making an election
with respect to the Award under Section 83(b) of the Code.
2.
Restricted Stock Unit Awards.

8.1    Grant of Restricted Stock Unit Awards. A Restricted Stock Unit Award may
be granted to any Eligible Person selected by the Committee. The Committee may
require the payment by the Participant of a specified purchase price in
connection with any Restricted Stock Unit Award.
8.2    Payment. A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock or their cash equivalent, any combination thereof, or in
any other form of consideration, as determined by the Committee and contained in
the Award Agreement.
8.3    Vesting Requirements. The restrictions or conditions imposed on shares
granted under a Restricted Stock Unit Award shall lapse in accordance with the
vesting requirements specified by the Committee in the applicable Award
Agreement. The requirements for vesting of a Restricted Stock Unit Award may be
based on the continued Service of the Participant, on the attainment of
specified performance goals or on such other terms and conditions as approved by
the Committee in its discretion. The vesting and/or settlement of a Restricted
Stock Unit Award


- 8 -



--------------------------------------------------------------------------------




may be accelerated by, and may be dependent upon, in whole or in part, the
occurrence of a Qualified Liquidity Event. At the time of the grant of a
Restricted Stock Unit Award, the Committee, as it deems appropriate, may impose
such restrictions or conditions that delay the settlement of a Restricted Stock
Unit Award to a time after the vesting of such Restricted Stock Unit Award,
subject to Section 409A of the Code.
8.4    No Rights as Shareholder. Unless and until shares of Common Stock
underlying a Restricted Stock Unit Award are actually delivered to the
Participant upon settlement of the Restricted Stock Unit Award, the Participant
shall have no rights of a shareholder with respect to the shares granted to the
Participant under a Restricted Stock Unit Award, including but not limited to
the right to vote the shares or receive dividends or other distributions or
amounts accrued, paid or made with respect thereto.
8.5    Dividend Equivalents. Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Restricted Stock Unit Award, as determined
by the Committee and contained in the applicable Award Agreement. At the sole
discretion of the Committee, such dividend equivalents may be converted into
additional shares of Common Stock covered by the Restricted Stock Unit Award in
such manner as determined by the Committee. Any such dividend equivalents
(including but not limited to any additional shares covered by the Restricted
Stock Unit Award credited by reason of such dividend equivalents) will be
subject to all of the same terms and conditions of the underlying Award
Agreement to which they relate, including, without limitation, with respect to
the vesting and settlement thereof.
3.    Other Awards. An Other Award may be granted to any Eligible Person
selected by the Committee. Subject to the terms of the Plan, the Committee will
determine the terms and conditions of any such Other Award, including but not
limited to the price, if any, at which securities may be purchased pursuant to
any Other Award granted under the Plan, and any applicable vesting, settlement
and payment terms.
4.
    Forfeiture Events.

10.1    General. The Committee may specify in an Award Agreement that the
Participant’s rights, payments and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture or recoupment (including, without
limitation, repayment to the Company of any gain related to the Award), or other
provisions intended to have a similar effect, upon such terms and conditions as
may be determined by the Committee, upon the occurrence of certain specified
events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events shall include, but shall not be limited to,
termination of the Participant’s Service for Cause, the Participant’s violation
of material Company policies or breach of noncompetition, confidentiality or
other restrictive covenants that may apply to the Participant. In addition,
notwithstanding anything in the Plan to the contrary, any Award Agreement may
also provide for the reduction, cancellation, forfeiture or recoupment of an
Award (including, without limitation, repayment to the Company of any gain
related to the Award), or other provisions intended to have a similar effect,
upon such terms and conditions as may be required by the Committee or under
Section 10D of the Exchange Act and any applicable rules or regulations
promulgated by the SEC or any national securities exchange


- 9 -



--------------------------------------------------------------------------------




or national securities association on which the Common Stock may be traded or
under any clawback or similar policy adopted by the Company.
10.2    Termination for Cause.
a) General. Unless otherwise set forth in an Award Agreement or a written
employment agreement between a Participant and the Company, if applicable, if a
Participant’s employment with the Company or any Subsidiary shall be terminated
for Cause, such Participant’s rights, payments and benefits with respect to an
Award shall be subject to cancellation, forfeiture and/or recoupment. The
Company shall have the power, subject to Section 10.2(b), to determine whether
the Participant has been terminated for Cause and the date upon which such
termination for Cause occurs. Any such determination shall be final, conclusive
and binding upon the Participant. In addition, if the Company shall reasonably
determine that a Participant has committed or may have committed any act which
is reasonably likely to constitute the basis for a termination of such
Participant’s employment for Cause, the Company may suspend for up to 30 days
the Participant’s rights to exercise any option, receive any payment or vest in
any right with respect to any Award pending a determination by the Company of
whether an act has been committed which is reasonably likely to constitute the
basis for a termination for Cause as provided in this Section 10.2, but, in each
case, only to the extent that such action would not result in an acceleration of
income or imposition of a tax under Section 409A of the Code. If, subsequent to
a Participant’s voluntary termination of employment or involuntary termination
of employment without Cause, it is discovered that the Participant’s employment
could have been terminated for Cause, the Committee may deem such Participant’s
employment to have been terminated for Cause.
b) Definition of “Cause”. For purposes of the Plan and determining the treatment
of Awards granted thereunder, unless otherwise provided in an applicable Award
Agreement or as set forth in a written employment agreement between a
Participant and the Company, “Cause” shall mean: (i)    the Participant’s
commission of theft, embezzlement, any other act of dishonesty relating to the
Participant’s employment with the Company or any willful violation of any law,
rules or regulation applicable to the Company, including, but not limited to,
those laws, rules or regulations established by the Securities and Exchange
Commission, or any self- regulatory organization having jurisdiction or
authority over Executive or the Company; or (ii) the Participant’s conviction
of, or the Participant’s plea of guilty or nolo contendere to, any felony or of
any other crime involving fraud, dishonesty or moral turpitude; or (iii) a
determination by the Board that the Participant has materially breached the
Participant’s employment agreement with the Company where such breach is not
remedied within ten business (10) days after written demand by the Board for
substantial performance is actually received by the Participant which
specifically identifies the manner in which the Board believes the Participant
has so breached; or (iv) the Participant’s willful failure to perform the
Participant’s reasonable and customary duties which such failure is not remedied
within ten business (10) days after written demand by the Board for substantial
performance is actually received by the Participant which specifically
identifies the nature of such failure. No act or failure to act by the
Participant shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in, or not opposed to, the best interests
of the Company. Any act, or failure to act, based upon authority given by the
Board or based upon the advice of counsel for the Company shall be conclusively
presumed


- 10 -



--------------------------------------------------------------------------------




to be done, or omitted to be done, by the Participant in good faith and in the
best interests of the Company.
5.    Restrictions on Transfer. Awards under the Plan shall not be assignable or
transferable by the Participant, except by will or by the laws of descent and
distribution, and shall not be subject in any manner to assignment, alienation,
pledge, encumbrance or charge. Notwithstanding the foregoing, in the event of
the death of a Participant, except as otherwise provided in an applicable Award
Agreement, an outstanding Award may become payable to the Participant’s
beneficiary as designated by the Participant in the manner prescribed by the
Committee or, in the absence of an authorized beneficiary designation, by the a
legatee or legatees of such Award under the Participant’s last will, or by the
Participant’s executors, personal representatives or distributees of such Award
in accordance with the Participant’s will or the laws of descent and
distribution. Notwithstanding the foregoing, the Participant may, with the prior
written consent of the Committee, make transfers of outstanding Awards to
immediate family members or to a trust, the sole beneficiaries of which are the
Participant or immediate family members, in each case solely for estate planning
purposes, in all instances subject to compliance with any applicable spousal
consent requirements and all other applicable laws.
6.
General Provisions.

12.1    Award Agreement. To the extent deemed necessary by the Committee, an
Award under the Plan shall be evidenced by an Award Agreement in a written or
electronic form approved by the Committee setting forth the number of shares of
Common Stock subject to the Award, the purchase price of the Award (if any), the
time or times at which an Award will become vested, exercisable or payable and
the term of the Award. The Award Agreement may also set forth the effect on an
Award of a Qualified Liquidity Event and a termination of Service under certain
circumstances. The Award Agreement shall be subject to and incorporate, by
reference or otherwise, all of the applicable terms and conditions of the Plan,
and may also set forth other terms and conditions applicable to the Award as
determined by the Committee consistent with the limitations of the Plan. An
Award Agreement may be in the form of an agreement to be executed by both the
Participant and the Company (or an authorized representative of the Company) or
certificates, notices or similar instruments as approved by the Committee. The
Committee need not require the execution of an Award Agreement by a Participant,
in which case, acceptance of the Award by the Participant shall constitute
agreement by the Participant to the terms, conditions, restrictions and
limitations set forth in the Plan and the Award Agreement.
12.2    Determinations of Service. Subject to applicable law, including without
limitation Section 409A of the Code, the Committee shall, in good faith, make
all determinations relating to the Service of a Participant with the Company or
any Subsidiary in connection with an Award, including, without limitation, with
respect to the continuation, suspension or termination of such Service. A
Participant's Service shall not be deemed terminated if the Committee determines
that (i) a transition of employment to service with a partnership, joint venture
or corporation not meeting the requirements of a Subsidiary in which the Company
or a Subsidiary is a party is not considered a termination of Service, (ii) the
Participant transfers between service as an employee and service as a consultant
or other personal service provider (or vice versa), or (iii) the Participant
transfers


- 11 -



--------------------------------------------------------------------------------




between service as an employee and that of a non-employee director (or vice
versa). The Committee may determine whether any corporate transaction, such as a
sale or spin-off of a division or subsidiary that employs a Participant, shall
be deemed to result in a termination of Service for purposes of any affected
Awards.
12.3    No Right to Employment or Continued Service. Nothing in the Plan, in the
grant of any Award or in any Award Agreement shall confer upon any Eligible
Person or any Participant any right to continue in the Service of the Company or
any of its Subsidiaries, or interfere in any way with the right of the Company
or any of its Subsidiaries to terminate the employment or other service
relationship of an Eligible Person or a Participant for any reason at any time.
12.4    Rights as Shareholder. A Participant shall have no rights as a holder of
shares of Common Stock with respect to any unissued securities covered by an
Award until the date the Participant becomes the holder of record of such
securities. Except as provided in Section 4.2 hereof, no adjustment or other
provision shall be made for dividends or other shareholder or security holder
rights, except to the extent that the Award Agreement provides for dividend
payments or dividend equivalent rights. The Committee may determine, in its
discretion, the manner of delivery of Common Stock to be issued under the Plan,
which may be by delivery of stock certificates, electronic account entry into
new or existing accounts or any other means as the Committee, in its discretion,
deems appropriate. The Committee may require that any certificates or other
evidence of ownership be held in escrow by the Company for any shares of Common
Stock or cause the shares to be legended in order to comply with the securities
laws, the restrictions arising under the Plan or other applicable restrictions.
Should the shares of Common Stock be represented by book or electronic account
entry rather than a certificate, the Committee may take such steps to restrict
transfer of the shares of Common Stock as the Committee reasonably considers
necessary or advisable.
12.5    Other Compensation and Benefit Plans. The adoption of the Plan shall not
affect any other share incentive or compensation plans in effect for the Company
or any Subsidiary, nor shall the Plan preclude the Company from establishing any
other forms of share incentive or other compensation or benefit program for
employees of the Company or any Subsidiary. The amount of any compensation
deemed to be received by a Participant pursuant to an Award shall not constitute
includable compensation for purposes of determining the amount of benefits to
which a Participant is entitled under any other compensation or benefit plan or
program of the Company or a Subsidiary, including, without limitation, under any
pension or severance benefits plan, except to the extent specifically provided
by the terms of any such plan.
12.6    Plan Binding on Transferees. The Plan shall be binding upon the Company,
its transferees and assigns, and the Participant, the Participant’s executor,
administrator and permitted transferees and beneficiaries.
12.7    Additional Restrictions; Adjustments. In the event of a change in
control, a Qualified Liquidity Event or similar corporate event or a change in
capital structure, the Board shall have the power to (i) accelerate the vesting
and exercisability of any Award under the Plan, (ii) provide that outstanding
Awards granted under the Plan shall either continue in effect, be assumed or an
equivalent award shall be substituted therefor by the successor corporation or a
parent corporation


- 12 -



--------------------------------------------------------------------------------




or subsidiary corporation, or (iii) cancel, effective immediately prior to the
occurrence of such event, Stock Options, Restricted Stock Unit Awards (including
each dividend equivalent right related thereto), Restricted Stock Awards, and/or
Other Awards granted under the Plan outstanding immediately prior to such event
(whether or not then vested or exercisable) and, in full consideration of such
cancellation, pay to the holder of such Award a cash payment in an amount equal
to the excess, if any, of the Fair Market Value (as of a date specified by the
Board) of the shares of Common Stock subject to such Award over the aggregate
exercise price of such Award (it being understood that, in such event, any Stock
Option or Other Award having a per share exercise price equal to, or in excess
of, the Fair Market Value of a share subject to such Stock Option or Other Award
may be cancelled and terminated without any payment or consideration therefor).
In the event of a change in control, a Qualified Liquidity Event or similar
corporate event or a change in capital structure, any Awards that vest or become
payable as a result of or in connection with the applicable event or
circumstances may be subject to the same terms and conditions applicable to the
proceeds realized by the Company or its shareholders in connection therewith
(including, without limitation, payment timing and any escrows, indemnities,
payment contingencies or holdbacks), as determined by the Board in its sole
discretion, subject to compliance with Section 409A of the Code.
7.
Legal Compliance

13.1    Securities Laws.
a)    No shares of Common Stock will be issued or transferred pursuant to an
Award unless and until all applicable requirements imposed by Federal and state
securities and other laws, rules and regulations and by any regulatory agencies
having jurisdiction, and by any exchanges upon which the shares of Common Stock
may be listed, have been fully met. The Committee may in good faith impose such
conditions on any shares of Common Stock issuable under the Plan as a result of
restrictions under the Securities Act or under the requirements of any exchange
upon which such shares of the same class are then listed or of any regulatory
agency having jurisdiction over the Company, and under any blue sky or other
securities laws applicable to such shares. The Committee may also require the
Participant to make customary representations and warranties at the time of
issuance or transfer, including, without limitation, that the shares of Common
Stock are being acquired only for investment purposes and without any current
intention to sell or distribute such shares. Certificates representing Common
Stock acquired pursuant to an Award may bear such legends as the Committee may
consider appropriate under the circumstances.
b)    From the time the Company commences reliance on the exemption from
registration provided by Rule 12h-1(f)(1) of the Exchange Act and until the
Company ceases such reliance or becomes subject to the reporting requirements of
Sections 13 or 15(d) of the Exchange Act, the Company shall provide to the Award
holders the information required to be delivered under Rule 12h-1(f)(1)(vi) of
the Exchange Act, as applicable, in accordance with such rule.
13.2    Unfunded Plan. The adoption of the Plan and any reservation of shares of
Common Stock or cash amounts by the Company to discharge its obligations
hereunder shall not be deemed to create a trust or other funded arrangement.
Except upon the issuance of Common Stock pursuant to an Award, any rights of a
Participant under the Plan shall be those of a general unsecured creditor of the
Company, and neither a Participant nor the Participant’s permitted transferees
or estate shall


- 13 -



--------------------------------------------------------------------------------




have any other interest in any assets of the Company by virtue of the Plan.
Notwithstanding the foregoing, the Company shall have the right to implement or
set aside funds in a grantor trust, subject to the claims of the Company’s
creditors or otherwise, to discharge its obligations under the Plan.
13.3    Section 409A Compliance. To the extent applicable, it is intended that
the Plan and all Awards hereunder comply with, or be exempt from, the
requirements of Section 409A of the Code and the Treasury Regulations and other
guidance issued thereunder, and that the Plan and all Award Agreements shall be
interpreted and applied by the Committee in a manner consistent with this intent
in order to avoid the imposition of any additional tax under Section 409A of the
Code. In the event that any provision of the Plan or an Award Agreement is
determined by the Committee to not comply with the applicable requirements of
Section 409A of the Code and the Treasury Regulations and other guidance issued
thereunder, the Committee shall have the authority to take such actions and to
make such changes to the Plan or an Award Agreement as the Committee deems
necessary to comply with such requirements. Notwithstanding anything contained
herein to the contrary, a Participant shall not be considered to have terminated
service with the Company for purposes of any payments under the Plan which are
subject to Section 409A of the Code until the Participant has incurred a
“separation from service” from the Company within the meaning of Section 409A of
the Code. Each amount to be paid or benefit to be provided under the Plan shall
be construed as a separate identified payment for purposes of Section 409A of
the Code. If any payment or benefit provided to a Participant in connection with
his or her separation from service is determined to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code and
Participant is determined to be a “specified employee” as defined in Section
409A of the Code, then such payment or benefit shall not be paid until the day
following the six-month anniversary of the separation from service or, if
earlier, on the Participant’s date of death.  The Company makes no
representation that any or all of the payments described in the Plan will be
exempt from or comply with Section 409A of the Code. In no event whatsoever
shall the Company or any of its Subsidiaries or Affiliates be liable for any
tax, interest or penalties that may be imposed on a Participant by Section 409A
of the Code or otherwise, or any damages for failing to comply with Section 409A
of the Code.
13.4    Tax Withholding. The Participant shall be responsible for payment of any
taxes or similar charges required by law to be paid by the Participant or
withheld from an Award or an amount paid in satisfaction of an Award. Any
required withholdings shall be paid by the Participant on or prior to the
payment or other event that results in taxable income in respect of an Award. In
addition to the methods described in the Plan, the Award Agreement may specify
the manner in which the withholding or other tax-related obligation shall be
satisfied with respect to the particular type of Award. Without limiting the
foregoing, if the Company or any Subsidiary reasonably determines that under the
requirements of applicable taxation laws or regulations of any applicable
governmental authority it is obliged to withhold for remittance to a taxing
authority any amount upon the grant, vesting, or exercise of an Award, the other
disposition or deemed disposition by a Participant of an Award or any Common
Stock or the provision of any other benefit under the Plan and if the
Participant does not provide notice of the applicable withholding method from
items (a) through (d) below, the Company or any of its Subsidiaries, may take
any steps it considers reasonably necessary in the circumstances in connection
therewith, including, without limiting the generality of the foregoing:


- 14 -



--------------------------------------------------------------------------------




a)    requiring the Participant to pay the Company or any of its Subsidiaries
such amount as the Company or any of its Subsidiaries is obliged to remit to
such taxing authority in respect thereof, with any such payment, in any event,
being due no later than the date as of which any such amount first becomes
included in the gross income of the Participant for tax purposes;
b)    to the extent permitted, and subject to rules established by, the
Committee, issuing any Common Stock issued pursuant to an Award to an agent on
behalf of the Participant and directing the agent to sell a sufficient number of
such shares on behalf of the Participant to satisfy the amount of any such
withholding obligation, with the agent paying the proceeds of any such sale to
the Company or any of its Subsidiaries for this purpose;
c)    to the extent permitted, and subject to the rules established by, the
Committee, withholding from the Common Stock otherwise issuable pursuant to the
exercise or settlement of an Award a number of shares of Common Stock sufficient
to satisfy the amount of any such withholding obligation; or
d)    to the extent permitted by law and consistent with Section 409A of the
Code, deducting the amount of any such withholding obligation from any payment
of any kind otherwise due to the Participant.
13.5    No Guarantee of Tax Consequences. Neither the Company, the Board, the
Committee nor any other person make any commitment or guarantee that any
Federal, state, local or foreign tax treatment will apply or be available to any
Participant or any other person hereunder.
13.6    Severability. If any provision of the Plan or any Award Agreement shall
be determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.
13.7    Governing Law. The Plan and all rights hereunder shall be subject to and
interpreted in accordance with the laws of the State of Delaware, without
reference to the principles of conflicts of laws, and to applicable Federal
securities laws.
8.
Term; Amendment and Termination.

14.1    Term. The Plan has been adopted by the Board and shall become effective
as of the Effective Date. The term of the Plan will be ten years from the date
of adoption by the Board, subject to Section 14.2 hereof. Upon a termination of
the Plan, Awards shall remain outstanding in accordance with the terms set forth
in each applicable Award Agreement.
14.2    Amendment and Termination. The Board may from time to time and in any
respect, amend, modify, suspend or terminate the Plan or any Award or Award
Agreement hereunder. Notwithstanding the foregoing, no amendment, modification,
suspension or termination shall materially and adversely affect any Award
theretofore granted without the consent of the Participant or the permitted
transferee of the Award. For purposes of this Section 14.2, any action of the
Board or the Committee that in any way alters or affects the tax treatment of
any award or that the Board


- 15 -



--------------------------------------------------------------------------------




determines is necessary to prevent an award from being subject to tax under
Section 409A of the Code shall not be considered to materially or adversely
affect any Award.




- 16 -

